Citation Nr: 1225325	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.      

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active duty for training from February 1984 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cheyenne, Wyoming.                  

In regard to the Veteran's claims for service connection for bilateral hand and shoulder disabilities, the Board remanded this case in February 2011.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal in regard to the claim of entitlement to service connection for a bilateral hand disability.  

2.  In March 2012, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal in regard to the claim of entitlement to service connection for a bilateral shoulder disability.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a bilateral hand disability have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a May 2008 rating action, the RO denied the Veteran's claims of entitlement to service connection for a bilateral hand disability (claimed as dislocated thumbs), and entitlement to service connection for a bilateral shoulder disability.  The Veteran perfected an appeal in June 2009 as to these issues.  However, in a statement in support of claim (VA Form 21-4138), which was submitted in March 2012, the Veteran's representative, Veterans of Foreign Wars of the United States (VFW), stated that the Veteran wished to withdraw his appeal as to the aforementioned issues.

In light of the above, the Board recognizes that prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal with respect to his claims for service connection for a bilateral hand disability and a bilateral shoulder disability.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the aforementioned claims.  Hence, the Board finds that the Veteran has withdrawn his claims as to the aforementioned issues and, as such, the Board does not have jurisdiction to review the appeal as to the aforementioned issues and the appeal with respect to the aforementioned issues is dismissed.

ORDER

The claim of entitlement to service connection for a bilateral hand disability is dismissed.      

The claim of entitlement to service connection for a bilateral shoulder disability is dismissed.  


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the veteran, and finally, the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).

By a September 2010 rating action, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  In December 2010, the Veteran, through his representative, submitted a timely notice of disagreement with respect to the aforementioned claim.  

A statement of the case has not been issued regarding the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The filing of a notice of disagreement initiates the appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an appropriate statement of the case on the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue. Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


